Citation Nr: 0318058	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant was a member of the Puerto Rico National Guard 
between 1954 and 1975 and had active duty for training 
(ACDUTRA) as follows:  July 25-August 8, 1954; July 10-24, 
1955; July 22-August 5, 1956; June 10-December 9, 1957; July 
20-August 3, 1958; July 11-25, 1959; July 24-August 7, 1960; 
July 23-August 6, 1961; July 23-August 5, 1962; July 21-
August 4, 1963; July 11-25, 1964; May 3-July 9, 1965; July 
25-August 8, 1965; June 26-July 10, 1966; July 25-August 8, 
1967; June 16-July 15, 1968; July 13-27, 1969; May 30-June 
13, 1970; July 15-23, 1972; July 25-August 5, 1973; June 22-
July 3, 1974; July 4-19, 1974; June 8-20, 1975; and July 20-
August 1, 1975.

Historically, in a December 1978 decision, the Board of 
Veterans' Appeals (Board) denied service connection for a 
psychiatric disorder.  

This matter came before the Board on appeal from a 1997 
rating decision by the San Juan, Puerto Rico, Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the psychiatric disorder service 
connection claim.  A January 1998 RO hearing was held.  In 
January 2000, the Board remanded the case to the RO for 
additional evidentiary development. 


REMAND

In the January 2000 Board remand, it was pointed out that 
during a January 1998 RO hearing, appellant testified that he 
had been initially treated for a psychiatric condition by Dr. 
Luis A. Rivera Toledo (paid for by the Puerto Rico State 
Insurance) in 1976; and had been treated at the Mental Health 
institute in San Patricio, Puerto Rico in 1980 and by Dr. R. 
Balseiro in Cagua.  The remand directed the RO to "inform 
the appellant of the importance of submitting complete, 
legible copies of any and all medical records which pertain 
to his claim, including those relevant to his period of 
active duty for training, specifically any record of 
treatment by Dr. L. Toledo of the Puerto Rico State 
Insurance, the Mental Health institute in San Patricio, 
Puerto Rico, and by Dr. R. Balseiro in Cagua."  

Appellant subsequently submitted in February 2000 a medical 
certificate dated in February 2000 from a Mental Health 
clinic in Cayey, pertaining to treatment received in the 
early 1990's.  On August 2, 2001, appellant submitted a 
medical certificate dated in November 1987 from Freddy Velaz 
Herrera, M.D., a psychiatrist at a Mental Health clinic in 
San Juan, pertaining to treatment received in the mid-1980's; 
and appellant also submitted certain National Guard medical 
and personnel records.  

It appears that by an August 27, 2001 letter, the RO informed 
appellant again of the importance of submitting "complete, 
legible copies of any and all medical records which pertain 
to your claim, including those relevant to your period of 
active duty for training, specifically any record of 
treatment by Dr. Luis A. Rivera Toledo of the Puerto Rico 
State Insurance, the Mental Health institute in San Patricio, 
Puerto Rico, and by Dr. R. Balseiro in Caguas....  You may 
submit these records yourself and send them to us.  If you 
need our assistance to obtain such evidence you may complete, 
sign and return the enclosed VA Form 21-4142...and we will 
attempt to obtain these records for you."  

Parenthetically, it appears that that August 27, 2001 RO 
letter satisfied the obligations of VA with respect to the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence was to be provided by the veteran or by VA, under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002), which became law on November 9, 2000.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In September 2001, the RO received an August 2001 letter from 
appellant, wherein appellant stated that three weeks ago, he 
had personally requested the State Insurance Office, Cagnas 
Regional Office, to send copies of medical records to the RO.  
Accompanying that letter was a completed VA Form 21-4142 for 
medical records from Dr. Luis A. Rivera Toledo and Dr. R. 
Balseiro (associated with the Puerto Rico State Insurance), 
pertaining to treatment appellant allegedly received between 
February 1975 and May 1991.  Also accompanying that letter 
was a completed VA Form 21-4142 for medical records from Dr. 
Freddy Velaz Herrera (associated with a Mental Health clinic 
in San Juan), pertaining to treatment allegedly received in 
the mid-1980's.  

However, the claims folder does not currently include any 
medical records from Dr. Luis A. Rivera Toledo and Dr. R. 
Balseiro (associated with the Puerto Rico State Insurance), 
pertaining to treatment appellant allegedly received between 
February 1975 and May 1991; or actual clinical records (as 
distinguished from said November 1987 medical certificate) 
from Dr. Herrera.  Furthermore, although appellant indicated 
that he had personally requested that at least some of these 
medical records be sent directly to the RO.  After a 
reasonable time had expired without such records actually 
received by the RO, the RO should have diligently sought such 
records since appellant had also submitted completed consent 
forms authorizing the release of such records to the RO.  
Thus, another remand of the case appears necessary for the RO 
to attempt to obtain such medical records.

Accordingly, the case is again REMANDED for the following:

1.  The RO should request appellant to 
provide any additional, medical records 
that he may have in his possession 
pertaining to any treatment for a 
psychiatric disorder, particularly 
subsequent to a reported July 1969 ankle 
injury, as well as the complete names and 
addresses of any physicians or medical 
facilities which provided such 
psychiatric treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment) of 
any treatment for a psychiatric disorder 
should be obtained from the specified 
health care providers, including, but not 
limited to:  Drs. Luis A. Rivera Toledo 
and R. Balseiro (associated with the 
Puerto Rico State Insurance), pertaining 
to treatment appellant allegedly received 
between February 1975 and May 1991; the 
Mental Health institute in San Patricio, 
Puerto Rico; and Dr. Freddy Velaz Herrera 
(associated with a Mental Health clinic 
in San Juan).  To the extent the 
appellant's assistance is needed in 
determining any details for an informed 
request, his assistance should be 
requested as indicated.  The RO should 
provide appellant with release forms and 
ask that a copy be signed and returned 
for each non-VA health care provider 
identified (except to the extent 
previously signed release forms are of 
record and appear adequate for the 
intended purposes).  If addresses of 
health care providers identified are 
incomplete and appellant indicates that 
he is unable to provide the complete 
addresses, the RO should make reasonable 
efforts to obtain such information.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder.  

2.  The RO should review the evidence and 
determine whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a psychiatric disorder.  

If the RO denies the claim of entitlement 
to service connection for a psychiatric 
disorder on the basis that new and 
material evidence has not been submitted, 
appellant should be provided a 
supplemental statement of the case which 
includes appropriate laws and 
regulations.  The statement should 
include information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claim.  

If the RO considers the claim for service 
connection for a psychiatric disorder 
reopened, the RO should arrange a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder presently manifested.  The 
examiner should review the entire claims 
folder and express an opinion, including 
degree of probability in terms of is it 
at least as likely as not, as to what is 
the approximate date of onset of any 
acquired psychiatric disorder that may be 
currently manifested and its etiology 
(i.e., is it related to appellant's 
ACDUTRA or any incident occurring 
therein)?  The examination report should 
contain an adequate discussion of 
appellant's medical history, as well as 
clinical findings upon which the 
diagnosis is based, and provide a 
sufficient rationale for the medical 
conclusions.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner in the report.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



